UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0–29486 MERGE HEALTHCARE INCORPORATED (Exact name of Registrant as specified in its charter) Delaware 39–1600938 (State or other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No.) 900 Walnut Ridge Drive, Hartland, Wisconsin 53029 (Address of principal executive offices, including zip code) (Registrant’s telephone number, including area code)(262) 367–0700 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o Noo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule12b–2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filer x Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b–2 of the Act). YesoNox The number of shares outstanding of the Registrant’s common stock, par value $0.01 per share, as of November 4, 2010:83,284,805 INDEX Page PARTI – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations (Unaudited) 2 Condensed Consolidated Statements of Cash Flows (Unaudited) 3 Condensed Consolidated Statement of Shareholders’ Equity (Unaudited) 4 Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PARTII – OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 6. Exhibits 35 Exhibit 31.1 Section 302 Certification of Principal Executive Officer 38 Exhibit 31.2 Section 302 Certification of Principal Financial Officer 39 Exhibit 32 Section 906 Certification of Principal Executive and Financial Officers 40 Index PARTI– FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements MERGE HEALTHCARE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except for share data) September 30, December 31, ASSETS Current assets: Cash and cash equivalents, including restricted cash of $613 and $559 at September 30, 2010 and December 31, 2009, respectively $ $ Accounts receivable, net of allowance for doubtful accounts and sales returns of $956 and $1,287 at September 30, 2010 and December 31, 2009, respectively Inventory Prepaid expenses Deferred income taxes Other current assets Total current assets Property and equipment: Land — Building and building improvements — Computer equipment Office equipment Leasehold improvements Less accumulated depreciation Net property and equipment Purchased and developed software, net of accumulated amortization of $8,376 and $15,488 at September 30, 2010 and December 31, 2009, respectively Other intangible assets, net of accumulated amortization of $6,374 and $2,411 at September 30, 2010 and December 31, 2009, respectively Goodwill Deferred income taxes Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Interest payable — Accrued wages Restructuring accrual Other accrued liabilities Deferred revenue Total current liabilities Notes payable, net of unamortized discount of $5,130 — Deferred income taxes 49 68 Deferred revenue Income taxes payable Other Total liabilities Shareholders’ equity: Series A Non-voting Preferred Stock, $0.01 par value: 50,000 shares authorized; 41,750 and zero shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively. Aggregate liquidation preference: $54,275 and zero at September 30, 2010 and December 31, 2009, respectively. — Common stock, $0.01 par value: 150,000,000 shares authorized: 82,975,261 shares and 74,791,753 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Common stock subscribed, 16,197 shares and 9,978 shares at September 30, 2010 and December 31, 2009, respectively 45 32 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 Index MERGE HEALTHCARE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except for share and per share data) Three Months Ended September 30, Nine Months Ended September 30, Net sales: Software and other $ Professional services Maintenance and EDI Total net sales Cost of sales: Software and other Professional services Maintenance and EDI Depreciation, amortization and impairment Total cost of sales Gross margin Operating costs and expenses: Sales and marketing Product research and development General and administrative Acquisition-related expenses Restructuring and other expenses Depreciation and amortization Total operating costs and expenses Operating income (loss) ) ) Other income (expense): Interest expense ) Interest income 28 6 51 30 Other, net ) 18 ) ) Total other income (expense) Income (loss) before income taxes ) ) ) Income tax expense (benefit) ) 29 93 72 Net income (loss) Less: preferred stock dividends — — Net income (loss) available to common shareholders $ ) $ ) $ ) $ Net income (loss) per share - basic $ ) $ ) $ ) $ Weighted average number of common shares outstanding - basic Net income (loss) per share - diluted $ ) $ ) $ ) $ Weighted average number of common shares outstanding - diluted See accompanying notes to unaudited condensed consolidated financial statements. 2 Index MERGE HEALTHCARE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation, amortization and impairment Share-based compensation Change in contingent consideration for acquisitions — Amortization of note payable issuance costs & discount Other than temporary impairment on equity investments — Provision for doubtful accounts receivable, sales returns and non-trade receivables, net of recoveries Deferred income taxes (3
